Lack of Unity & Species Election 
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	Claims 3, 4, 12, 15, 19-30, 32, 37, 39 and 40 have been canceled via the preliminary amendment filed 06/16/20. 
	Claims 5, 7-11, 13, 14, 16, 18, 31, 33-36 and 38 have been amended via the preliminary amendment filed 06/16/20. 
	Claims 1, 2, 5-11, 13, 14, 16-18, 31, 33-36 and 38 are pending. 
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.  
Claims 1, 2, 5-10, 33 and 35, drawn to a modified ClfA polypeptide and an immunogenic composition comprising the same.
Claims 11, 13 and 14, drawn to a bioconjugate comprising the modified polypeptide and a polysaccharide or oligosaccharide antigen.
Claims 16 and 18, drawn to a polynucleotide encoding the modified polypeptide and a vector and a host cell comprising the polynucleotide. 
Claim 31, drawn to a method of producing a bioconjugate comprising a polypeptide linked to a saccharide comprising culturing the host cell of invention III.
Claim 34, drawn to a method of making the immunogenic composition of invention I.
Claims 36 and 38, drawn to a method of inducing an immune response to Staphylococcus aureus and a method of preventing or treating Staphylococcus aureus infection comprising administering the polypeptide of invention I.
5)	Inventions I to VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The special technical feature of invention I is the first claimed product, i.e., a modified polypeptide of claim 1 was known in the art at the time of the invention as taught by WO 2011/138361 A1 (Applicants’ IDS) as documented in the Written Opinion of the International Searching Authority. WO 2011/138361 A1 disclosed glycoengineered variants of S. aureus ClfA, wherein the glycosylation motif is D/E-X-N-Z-S/T, wherein X and Z can be any natural amino acid except proline, and glycosylation sites are introduced at positions including position 327. See section [0029 on page 13; pages 42, 86 and 23; and Example 6. Therefore, the special technical feature does not define over the prior art.  Although the product and the method of using and method of making each product are a permitted combination under PCT Rule 13.2, in the instant case, since the first claimed product of invention I was already disclosed in the art, the special technical feature is not a unifying feature. Technically, the absence of special technical feature permits the separation of method of using the product or method of making the product from the product itself.  Inventions II and III are drawn to second and third claimed products, which do not share significant common structure. Inventions IV, V and VI are drawn to three methods which do not share common method steps and parameters, method objectives, reagents or elements used, and ultimate goals accomplished.  
Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7)	This application contains claims directed to more than one species of the generic invention.  The modified polypeptide species, the polynucleotide encoding the modified polypeptide species, the signal peptide species, the antigen-linking amino acid species, and the S. aureus capsular saccharide species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structural elements or characteristics.  The various species are as set forth below: 
	(A) Modified ClfA polypeptide species:
	Applicants must elect one single modified ClfA polypeptide species falling within the scope of invention I, II, V or VI, for example, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27 or SEQ ID NO: 32 along with the identification of the specific consensus sequence comprised therein and the specific amino acid substitution(s) comprised therein; and the signal sequence therein if already present.
	(B) Polynucleotide species encoding modified ClfA polypeptide:
	Applicants must elect one single polynucleotide species encoding one single modified ClfA polypeptide species set forth in (A) supra.
	(C)  Signal sequence species:
	After electing one single species from (A) or (B), Applicants must elect one of the signal sequence species, for example, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, or SEQ ID NO: 20. 
	(D)  Antigen-linking amino acid species:
	(a) Asparagine; (b) Aspartic acid; (c) Glutamic acid; (d) Lysine; (e) Cysteine; (f) Tyrosine; (g) Histidine; (h) Arginine; or (k) Tryptophan.
	(E)  S. aureus capsular saccharide species:
	(i) S. aureus serotype 5 capsular saccharide; and (ii) S. aureus serotype 8 capsular saccharide.
8)	Applicants are advised that the reply to this requirement to be complete must include (i) an invention and an election of a species from the species groups above depending on the invention elected, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
				

June, 2022